DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/2019 and 3/31/2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reason For Allowance
	Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following:  wherein the first circulation loop 
Although the closest prior art of record, Ichijo (US 2005/010327) teaches a refrigerating system using a hydrate including a gas hydrate formation device (11), an object to be cooled (15a), a separator (15b), compressor (17), a condenser (13) there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide wherein the first circulation loop has the gas hydrate line, a mixed phase line for transporting a mixed phase of gas and ice after decomposition of the gas hydrate, and an ice line for transporting ice after the ice is separated from gas by the separator, and an object to be transported in each line of the first circulation loop is transported together with a same liquid carrier, and wherein the second circulation loop has a first gas feed line branched between the gas hydrate formation device and the compressor for sending gas to the gas hydrate formation device from the second circulation loop, and a second gas feed line connected for sending the gas separated by the separator to the compressor, in combination with all other claimed features.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Knodel (US 4,914,921) teaches a refrigeration system using a hydrate including a separator, a gas hydrate formation device, a condenser, a compressor, an evaporator, and a decompressor.
Watanabe et al. (US 2005/0155355) teaches a refrigeration system including a hydrate formation device, compressor, and a separator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763